Citation Nr: 0930019	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  09-15 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran appears to have had active service from May 1944 
until March 1946 and from February 1948 until January 1956.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2008 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The RO has characterized the claim as one for service 
connection on a de novo basis.  Irrespective of the RO's 
characterization, the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board may consider the underlying claim on its 
merits. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996). Consequently, the issue before the Board involves the 
threshold question of whether new and material evidence has 
been received, as set out on the title page.

In this decision the Board reopens the claim for service 
connection for a right shoulder disability.  The reopened 
claim is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 1983 Board decision, which denied service 
connection a right shoulder disability, is final.

2.  The evidence associated with the claims file subsequent 
to the November 1983 Board decision relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a right shoulder disability and raises 
a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the final November 1983 determination 
wherein the Board denied the Veteran's claim for service 
connection for a right shoulder disability is new and 
material and the Veteran's claim for that benefit is 
reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1104 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Additionally, specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
this case, the notice letter provided to the appellant on 
June 2008 advised the Veteran that the claim for a right 
shoulder disability had previously been denied and defined 
"new and material evidence."  This letter further indicated 
that the claim was denied as the right shoulder injury 
sustained in service was acute and transitory and resolved 
prior to separation without residual disability.  The RO 
advised the Veteran that new evidence should pertain to this 
fact.  Consequently, the Board finds that adequate notice has 
been provided, as the appellant was informed about what 
evidence is necessary to substantiate the element(s) required 
to establish service connection that were found insufficient 
in the previous denial.  Furthermore, in this decision, the 
Board reopens the claim for service connection for a 
disability of the right shoulder.  Accordingly, any 
deficiency regarding notice of the basis for a prior final 
denial of a claim, or what information or evidence is 
necessary to reopen a claim, is not prejudicial to the 
Veteran's claim. See Kent, 20 Vet. App. at 1.  

Concerning the other requirements of the duty to notify, the 
Board notes that the claim is being remanded in part to 
provide sufficient notice.  As this notice pertains to the 
reopened claim, proceeding with the analysis of whether the 
claim can be reopened is not prejudicial.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the separation 
examination reports, some records from sick call, VA 
outpatient treatment records and private medical records.  
The Veteran submitted lay statements and employment records 
in connection with his claim.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

New and Material Evidence

The Veteran seeks service connection for a disability of the 
right shoulder.  A claim for service connection for a right 
shoulder disability was previously considered and denied by 
the RO in January 1982, July 1982 and August 1982 rating 
decisions.  The appellant timely appealed the denial by way 
of a September 1982 Notice of Disagreement.  After receipt of 
a November 1982 Statement of the Case, the Veteran perfected 
his appeal with a November 1982 Substantive Appeal.  The 
Board denied the claim in November 1983.  The Veteran did not 
appeal the November 1983 Board decision and, therefore, it is 
final. 38 C.F.R. § 20.1104.  As such, the appellant's claim 
may be reopened only if new and material evidence has been 
secured or presented since the last final rating decision. 
See Glynn v. Brown, 6 Vet. App. 523 (1994).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board 
may not then proceed to review the issue of whether the duty 
to assist has been fulfilled, or undertake an examination of 
the merits of the claim.  The Board will therefore undertake 
a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998). If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis. Evans 
v. Brown, 9 Vet. App. 273 (1996).

At the time of the November 1983 Board decision that denied 
service connection for a disability of the right shoulder, 
the evidence of record consisted of two separation 
examination reports, records from sick call, private medical 
records, records from an employment healthcare center, VA 
outpatient treatment records and lay statements.  
Subsequently, additional VA outpatient treatment records and 
private medical records have been associated with the claims 
file. 

The evidence submitted subsequent to the November 1983 Board 
decision is new, in that it was not previously of record.  
The newly submitted evidence is also material. The claim was 
denied in November 1983 as there were no complaints or 
abnormal findings pertaining to the right shoulder during 
service and a normal finding upon separation; therefore, it 
was determined that any right shoulder injury in service was 
acute and transitory in nature.  The evidence received 
subsequent to the November 1983 Board decision includes a 
December 2008 VA record that noted right shoulder pain since 
a motor vehicle accident in 1945.  Similarly, a September 
2008 VA record noted right shoulder pain since an accident 50 
years ago.  In other words, these records relate the current 
condition to an accident which occurred at the time of the 
Veteran's service.  See Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006)(finding that "the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied").  
Presuming such evidence is credible for the limited purpose 
of ascertaining its materiality, this would therefore relate 
to the unestablished element of a current disability which is 
necessary to substantiate the Veteran's claim.

Presumed credible, the additional evidence received since the 
November 1983 Board decision relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that the claim for service connection for a 
disability of the right shoulder is reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a right shoulder disability is 
reopened.  To this extent and to this extent only, the appeal 
is granted.


REMAND

Having reopened the claim concerning service connection for a 
right shoulder disability, the Board finds that further 
development is necessary.  Specifically, a VA examination is 
necessary. 

The Board notes that this is a case where the Veteran's 
complete service treatment records are not available.  
Significantly, a September 1981 letter from the RO included a 
form which advised the Veteran his records were not available 
and were most likely destroyed in the 1973 fire at the 
National Personnel Records Center in St. Louis.  At that 
time, the RO solicited additional information to attempt to 
reconstruct the Veteran's file.

In a case where records in the control of the VA are 
unavailable due to no fault of the Veteran the duty to notify 
and assist is heightened. Dixon v. Derwinski, 3 Vet. App. 
261, 263 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. § 
3.159(c)(4). See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

In the present case, the Veteran has submitted evidence of a 
current disability.  Additionally, the Veteran has testified 
and submitted statements asserting that his shoulder was 
injured around 1949.  He has submitted statements of his ex-
wife and stepson who noted the Veteran was hospitalized 
around 1949 or 1950. The Veteran and family members are 
competent to provide lay evidence in reporting the Veteran 
was injured and hospitalized. Barr v. Nicholson, 21 Vet. App. 
303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, these statements comport with the daily sick 
reports obtained from the service department for the period 
March 1949 to January 1950, which show that the Veteran did 
report to a clinic or infirmary on at least two separate 
occasions during this period. 

Furthermore, the evidence of record includes treatment 
records which suggest continuity of symptomatology.  As noted 
above, one VA record noted pain since 1945 and one noted a 50 
year history of shoulder pain.  Additionally, employment 
health records include a notation that the Veteran was 
occasionally treated for a shoulder ailment from 1957 until 
1971, suggesting treatment shortly after the Veteran's 
separation from service in 1956.  

Thus, the Board is of the opinion that the Veteran has 
provided evidence of a current disability, an injury in 
service and testimony of persistent symptoms since his 
discharge from service. As such, the Veteran has met the 
criteria of 38 C.F.R. § 3.159 and a VA examination should be 
obtained. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC shall afford the Veteran an 
opportunity to attend an appropriate VA 
examination to ascertain the nature, 
extent, and etiology of any right shoulder 
disability.  All indicated tests or 
studies deemed necessary for an accurate 
assessment should be conducted.  The 
claims file and a copy of this Remand must 
be made available to the examiner for 
review of the pertinent evidence in 
connection with the examination, and the 
report should so indicate. 

The examiner shall review all pertinent 
records associated with the claims file 
and offer an opinion as to whether it is 
at least as likely as not (at least a 50 
percent probability) that any currently 
diagnosed right shoulder disability is 
related to any event, incident, or 
symptoms noted during service.

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.

2.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until she is so informed.  She has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


